DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 41-50 directed to an invention non-elected without traverse.  Accordingly, claims 41-50 have been cancelled.

Allowable Subject Matter
Claims 28-37, 40, and 51-54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 28 is drawn to a dryer for drying a flow of compressed gas to provide dry air.
The closest prior art of record is Seibert et al. (US 4,247,311) as described in the 103 rejection of claim 28 set forth in the Final Rejection mailed 4/28/2021.
Seibert et al. fails to teach or suggest a flow reducer comprising an arm structure created in between each two perforations, said arm structure creating a slope gradually increasing in height between the outer circumference of the perforated disk and an elevated central area, and wherein said arm structure is present on both sides of the perforated disk, as is required by independent claim 28.
There is no teaching, suggestion, or motivation in the prior art which would lead one of ordinary skill in the art to add such an arm structure to the device of Seibert.

In view of the above, claim 28 and its dependents are novel and nonobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772